UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-171046 MEGA WORLD FOOD HOLDING COMPANY ((Exact name of registrant as specified in its charter) Nevada 27-4715504 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandard IndustrialClassification CodeNumber) IRSI.D. Room C1D, 6/F, Wing Hing Industrial Building, 14 Hing Yip Street Kwun Tong, Kowloon Hong Kong (Address of principal executive offices) (Zip Code) Issuer’s telephone number:852-21101865 N/A (Former name, former address and former three months, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 13, 2012 there were 25,000,000 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 1 Item 2. Management’s Discussion and Analysis or Plan of Operation. 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk 23 Item 4. Controls and Procedures. 23 PART II — OTHER INFORMATION 24 Item 1. Legal Proceedings. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved). 24 Item 5. Other Information. 24 Item 6. Exhibits. 25 PART I — FINANCIAL INFORMATION MEGA WORLD FOOD HOLDING COMPANY (A Development Stage Enterprise) Unaudited Financial Statements AS OF December 31, 2011 AND FOR THE PERIOD FROM JUNE 24, 2010 (DATE OF INCEPTION) TO December 31, 2011 1 Table of Contents Balance Sheets 3 Statement of Operation 4 Shareholders Equity 5 Statement of Cash Flows 6 Notes to Financial Statements 7 2 MEGA WORLD FOOD HOLDING COMPANY (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS December 31 September 30 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid rent deposit, net $ $ Prepaid deposit to supplier $ $ Total Current Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $ Total Current Liabilities $ $ Other current liabilities: Loan from shareholders $ $ Total Other Current Liabilities $ $ Total Liabilities $ $ Stockholders' Equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding. Common stock, $0.001 par value; 100,000,000 shares authorized; 25,000,000 shares issued and outstanding at December 31, 2011. $ $ Paid-in capital $ $ Deficit accumulated during the development stage $ ) $ ) Accumulated other comprehensive income (loss) $
